ORDER
PER curiam:
On consideration of the certified order of the Supreme Judicial Court for Suffolk County, Massachusetts suspending respondent from the practice of law in that jurisdiction for a period of six months and one day with a fitness requirement, this court’s November 22, 2011, order suspending respondent pending further action of the court and directing him to show cause why reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that John E. Kolofolias is hereby suspended from the practice of law in the District of Columbia for a period of six months and one day, with reinstatement subject to a showing of fitness. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).